Exhibit 99(iii) ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED PROFORMA COMBINED INFORMATION For the nine months ended February 28, 2011 and for the year ended May 31, 2010 Basis of presentation The following unaudited pro forma financial information of Abakan, Inc. (Company, us, our, and we) is based on the historical financial statements of the Company.The combined balance sheet and statement of operations of the Company for the nine months ended February 28, 2011, have been prepared as if the acquisition of fifty-one percent (51%) of MesoCoat, Inc. (MesoCoat) had occurred on June 1, 2010, the first day of the fiscal year of the registrant. Such unaudited pro forma financial information should be read in conjunction with the historical financial statements of the Company for the years ended May 31, 2010 and 2009, including the notes thereto, which were filed as part of the Companys Form 10-K, filed with the Securities and Exchange Commission on December 21, 2010.The unaudited pro forma financial information is for informational purposes only and is not necessarily indicative of the results of operations of the Company that would have occurred if the consolidation of MesoCoat had been completed on the dates indicated, nor does it purport to represent the Companys results of operations as of any future date or for any future period.The pro forma combined balance sheet and statement of operations of the Company only include the consolidation of MesoCoat.In addition, the pro forma combined financial statements are based upon fair value of the assets and liabilities consolidated from MesoCoat.Management believes all material adjustments necessary to reflect the effect of the consolidation have been made to the unaudited pro forma financial information. 1 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED PROFORMA CONDENSED BALANCE SHEETS For the nine months ended February 28, 2011 Consolidation Entries ASSETS Abakan, Inc. MesoCoat, Inc. Proforma Combined Abakan, Inc. Ref Debit Ref Credit Non-controlling Interest Proforma Combined Adjusted Abakan, Inc. (unaudited) (unaudited) (unaudited) (unaudited) Current Assets Cash and cash equivalents $ 3,662 $ 801,250 $ 804,912 b,c 3,080,000 a 1,540,000 $ 2,344,912 Accounts receivable - 87,988 87,988 87,988 Note receivable - related party 4,500 - 4,500 4,500 Prepaid expenses 1,246 2,500 3,746 3,746 Total Current Assets 9,408 891,738 901,146 2,441,146 Non-Current Assets Computer equipment, net 2,020 - 2,020 2,020 Website, net 875 - 875 875 Property and Equipment - 793,953 793,953 793,953 Patents and licenses. Net - 134,909 134,909 134,909 Investment deposit on Powdermet investment 500,000 - 500,000 500,000 Investment deposit on MesoCoat investment 1,260,000 - 1,260,000 a 1,260,000 - Investment in Minority Interest - MesoCoat 876,951 - 876,951 I,a,R 5,771,495 A2,S,Z,W 6,648,446 - Financing fees, net - 4,192 4,192 4,192 Goodwill - - - A2 5,977,905 5,977,905 2,639,846 933,054 3,572,900 7,413,853 Total Assets $ 2,649,254 $ 1,824,792 $ 4,474,046 $ 9,854,999 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accruals $ 204,710 $ 256,001 $ 460,711 460,711 Accounts payable - related parties 174,540 - 174,540 174,540 Current portion - capital lease obligation - 12,262 12,262 12,262 Loans Payable 153,697 323,147 476,844 c 1,540,000 2,016,844 Accrued interest - loans payable 22,639 - 22,639 22,639 Loan payable- related party 75,760 - 75,760 75,760 Accrued interest - related party 811 - 811 811 Accrued Liabilities 391,304 32,405 423,709 423,709 Total Current Liabilities 1,023,461 623,815 1,647,276 3,187,276 LONG TERM LIABILITIES Long term debt, net of discount - 69,024 69,024 69,024 Capital lease obligation, net of current portion - 12,986 12,986 12,986 Total Long Term Liabilities - 82,010 82,010 82,010 TOTAL LIABILITIES 1,023,461 705,825 1,729,286 3,269,286 STOCKHOLDERS' EQUITY Preferred Stock, $0.0001 par value - Common stock, par value $0.0001 5,833 2,293 8,126 S 3,155 b 862 5,833 Paid in capital 6,336,001 1,520,469 7,856,470 S 4,319,607 b 2,799,138 6,336,001 Subscription receivable (1,750) - (1,750) (1,750) Subscription payable - 1,260,000 1,260,000 b 1,260,000 - Contributed Capital 5,050 - 5,050 5,050 Noncontrolling interest in affiliate - Noncontrolling interest in MesoCoat - 06.01.10 Z 1,716,371 A2,S 4,727,073 Noncontrolling interest in MesoCoat - 02.28.11 Y 495,007 495,007 2,515,695 Accumulated deficit during the development stage (4,719,342) (1,663,797) (6,383,139) W S,R,I,Y 4,120,080 (2,275,116) Total Stockholders' Equity 1,625,792 1,118,965 2,744,757 6,585,713 Total Liabilities and Stockholders' Equity $ 2,649,254 $ 1,824,792 $ 4,474,046 23,252,748 23,252,748 $ 9,854,999 2 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED PROFORMA CONDENSED STATEMENTS OF OPERATIONS For the year ended May 31, 2010 Proforma Proforma Non- Adjusted Combined Consolidation Entries controlling Combined Abakan, Inc. MesoCoat, Inc. Abakan, Inc. Ref Debit Ref Credit Interest Abakan, Inc. REVENUES (audited) (audited) (unaudited) (unaudited) Commercial $ - $ 5,543 $ 5,543 $ 5,543 Contract and grants - 596,999 596,999 596,999 Other income - 5,414 5,414 5,414 Total Revenues - 607,956 607,956 607,956 COST OF REVENUES - 677,008 677,008 677,008 GROSS PROFIT - (69,052) (69,052) EXPENSES General and Administrative 74,529 149,694 224,223 224,223 Professional Fees 85,393 - 85,393 85,393 Professional Fees - Related party 35,000 - 35,000 35,000 Consulting 166,799 - 166,799 166,799 Consulting - Related party 512,000 - 512,000 512,000 Payroll and benefits expense 66,261 266,342 332,603 332,603 Depreciation 9,821 28,105 37,926 37,926 Amortization of Note Discount - 53,584 53,584 53,584 Stock Expense on note Conversion 142,370 - 142,370 142,370 Stock options Expense 313,313 - 313,313 313,313 Total expenses 1,405,484 497,725 1,903,209 1,903,209 Loss from operations (1,405,484) (566,777) (1,972,261) (1,972,261) Interest Expense Interest - Loans 8,893 22,578 31,471 31,471 Interest - Related Party 2,038 - 2,038 2,038 Total interest expense 10,931 22,578 33,509 33,509 Interest Income 1,382 - 1,382 1,382 Equity in MesoCoat loss (191,665) - (191,665) 191,665 0 Less minority interest in affiliate's losses - - - 288,784 288,784 Loss before provision for income taxes (1,606,698) (589,355) (2,196,053) (1,715,604) Provision for income taxes - NET LOSS $ (1,606,698) $ (589,355) $ (2,196,053) $ (1,715,604) NET LOSS PER SHARE - BASIC AND DILUTED $ (0.03) $ (3.14) $ (0.04) $ (0.03 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND DILUTED 52,393,630 187,819 52,393,630 52,393,630 3 ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED PROFORMA CONDENSED STATEMENTS OF OPERATIONS For the nine months ended February 28, 2011 Consolidation Entries Abakan, Inc. MesoCoat, Inc. Proforma Combined Abakan, Inc. Ref Debit Ref Credit Ref Non-controlling Interest Proforma Adjusted Combined Abakan, Inc. REVENUES (unaudited) (unaudited) (unaudited) (unaudited) Commercial $ - $ 41,226 $ 41,226 $ 41,226 Contract and grants - 1,278,550 1,278,550 1,278,550 Other income - 22,317 22,317 22,317 Total Revenues - 1,342,094 1,342,094 1,342,094 COST OF REVENUES - 1,548,736 1,548,736 1,548,736 GROSS PROFIT - (206,642) (206,642) EXPENSES General and Administrative 146,015 311,797 457,812 457,812 Professional Fees 143,839 - 143,839 143,839 Professional Fees - Related party 45,000 - 45,000 45,000 Consulting 559,974 137,376 697,350 697,350 Consulting - Related party 265,700 - 265,700 265,700 Payroll and benefits expense 133,444 269,855 403,299 403,299 Depreciation 4,150 26,907 31,057 31,057 Amortization of Note Discount - 40,044 40,044 40,044 Stock Expense on note Conversion 60,733 - 60,733 60,733 Stock options Expense 746,177 - 746,177 746,177 Total expenses 2,105,030 785,979 2,891,009 2,891,009 Loss from operations (2,105,030) (992,621) (3,097,651) (3,097,651) Interest Expense Interest - Loans 14,497 17,598 32,095 32,095 Interest - Related Party 811 - 811 811 Liquidated damages 250,000 - 250,000 250,000 Total interest expense 265,307 17,598 282,905 282,905 Interest Income 2,125 - 2,125 2,125 Gain on revaluation of MesoCoat inv. - - - R 2,628,021 2,628,021 Loss on debt settlement (1,583) - (1,583) (1,583) Equity in MesoCoat loss (331,414) - (331,414) W I 343,474 - Less minority interest in affiliate's losses - - - Y 495,007 495,007 Loss before provision for income taxes (2,701,210) (1,010,219) (3,711,429) (256,987) Provision for income taxes - NET LOSS $ (2,701,210) $ (1,010,219) $ (3,711,429) $ (256,987) NET LOSS PER SHARE - BASIC AND DILUTED $ (0.05) $ (4.41) $ (0.07) * WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING  BASIC AND DILUTED 56,546,209 229,334 56,546,209 56,546,209 * less than $(.01) per share 4 Exhibit 99(iii) ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED PROFORMA COMBINED INFORMATION For the nine months ended February 28, 2011 and for the year ended May 31, 2010 Notes to Pro forma combined Balance Sheets and Statements of Operations: Share Purchase  Investment Agreement On December 11, 2009 we entered into an Investment Agreement (Agreement) with MesoCoat and Powdermet Inc., MesoCoats then majority shareholder. Pursuant to the Agreement, we subscribed to a fully diluted thirty four percent (34%) equity interest in MesoCoat s common stock in exchange for $1,400,000 and a series of options to acquire up to one hundred percent (100%) of MesoCoat s common stock on the satisfaction of certain conditions. The closing of the Agreement also entitled us to appoint two directors to MesoCoat s five person board of directors. The initial option entitled us to subscribe to an additional seventeen percent (17%) equity interest in MesoCoat s common stock in exchange for two million eight hundred thousand dollars ($2,800,000) within twelve (12) months of the closing date of the Agreement. Exercise of the initial option would increase our holdings to a fully diluted fifty one percent (51%) of our common stock and entitle us to offer an independent director to serve as one of the five appointed to MesoCoat s board of directors. Further, the exercise of the initial option would cause the Shareholders Agreement, executed concurrently with the Agreement, to become effective. The Shareholders Agreement governs the actions of MesoCoat s shareholders in certain aspects of corporate action and creates an obligation for existing shareholders and any new shareholders to be bound in like manner. The second option entitles us to subscribe to an additional twenty four percent (24%) equity interest in MesoCoat s common stock in exchange for sixteen million dollars ($16,000,000) within twelve (12) months of the exercise of the initial option. Exercise of the second option would increase our holdings to a fully diluted seventy five percent (75%) of MesoCoat s common stock and entitle us to appoint a fourth director to MesoCoat s five person board of directors. The third option entitles outside shareholders of MesoCoat s common stock, for a period of twelve (12) months after the exercise of the second option, to cause us to pay an aggregate amount of fourteen million six hundred thousand dollars ($14,600,000) payable in shares of our common stock or a combination of cash and stock, as provided in the Agreement, in exchange for all remaining shares of MesoCoat s common stock, on a fully diluted basis, not then held by us. As of the year ended, May 31, 2010, we made the initial investment of $1,400,030 less offering costs of $35,040 for a thirty  four (34) percentage ownership of MesoCoat. As of July 12, 2011 we executed our initial option for an additional 17% of MesoCoat, represented by approximately 86,156 shares of MesoCoats common stock, for the total purchase price of $2,800,000. We paid for this in cash as of this filing. Principles of Consolidation The accompanying consolidated financial statements include the accounts of Abakan, Inc. and MesoCoat, Inc., its majority-owned subsidiary. All material intercompany accounts and transactions between the companies for the periods presented have been eliminated in consolidation. 5 Exhibit 99(iii) ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED PROFORMA COMBINED INFORMATION For the nine months ended February 28, 2011 and for the year ended May 31, 2010 Accounting Acquirer We evaluated our investment in MesoCoat in accordance with ASC805, Business Combinations, accordingly to our evaluation of 805-10-55-12, we concluded that the accounting acquirer was the Company for this proforma presentation because after the close of this transaction the shareholders of the Company will hold majority voting power of MesoCoat. So we have eliminated the equity accounts and accumulated deficit of MesoCoat and left the accumulated deficit of the Company in our proforma balance sheet presentation. Business combination in stages We evaluated our investment in MesoCoat in accordance with ASC805, Business Combinations, and according to our evaluation of 805-10-25-9 and 10, we have classified this acquisition as a business combination achieved in stages. Accordingly, we have also revalued our previous investment in MesoCoat at our acquisition-date fair value and have recognized resulting gain in our earnings. Our computations are as follows: Consideration transferred by Abakan $ 32.50/share December 10, 2009 (79,334 shares) 2,578,355 February 28, 2011 (86,156 shares) 2,800,070 Noncontrolling interest fair value (150,000 shares) 4,875,000 MesoCoat's total fair value at February 28, 2011 $ 10,253,425 Revalue of original 34% investment at 2.28.2011 Fair value of Abakan's 34% investment in MesoCoat 3,486,165 Book value of Abakan's 34% investment in MesoCoat (858,144) Gain on revaluation of MesoCoat to fair value $ 2,628,021 Impairment of goodwill The Company evaluates the carrying value of goodwill each interim period of each year and between evaluations if events occur or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount. Such circumstances could include, but are not limited to (1) a significant adverse change in legal factors or in business climate, (2) unanticipated competition, or (3) an adverse action or assessment by a regulator. When evaluating whether goodwill is impaired, the Company compares the fair value of the reporting unit to which the goodwill is assigned to the reporting units carrying amount, including goodwill. The fair value of the reporting unit is estimated using a combination of the income, or discounted cash flows, approach and the market approach, which utilizes comparable companies data. If the carrying amount of a reporting unit exceeds its fair value, then the amount of the impairment loss must be measured. The impairment loss would be calculated by comparing the implied fair value of reporting unit goodwill to its carrying amount. In calculating the implied fair value of reporting unit goodwill, the fair value of the reporting unit is allocated to all of the other assets and liabilities of that unit based on their fair values. The excess of the fair value of a reporting unit over the amount assigned to its other assets and liabilities is the implied fair value of goodwill. An impairment loss would be recognized when the carrying amount of goodwill exceeds its implied fair value. The Companys evaluation of goodwill completed during the current period resulted in no impairment losses. 6 Exhibit 99(iii) ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED PROFORMA COMBINED INFORMATION For the nine months ended February 28, 2011 and for the year ended May 31, 2010 Impairment of goodwill - continued We evaluated for impairment the goodwill component of the acquisition of 51% of MesoCoat a couple of different ways, one way was consideration of the market value of MesoCoats stock price per share, the most recent share purchase was in December 10, 2009 for $17.64 per share of common stock, assuming that the share price is valid and we have paid a premium for acquiring control in MesoCoat. The following table calculates that market value based upon the share valuation for the existing issued share to be the last outside purchase price, and including our recent share purchase completed: Consideration transferred by Abakan December 10, 2009 ($17.64 X 79,334 shares) $ 1,399,452 February 28, 2011 ($32.50 X 86,156 shares) 2,800,070 Noncontrolling interest fair value ($17.64 X 150,000 shares) 2,646,000 MesoCoat's total fair value at February 28, 2011 $ 6,845,522 Based upon the above computations we can support the goodwill valuation as illustrated below: MesoCoat's acquisition - date fair value (100%) $ 6,845,522 MesoCoat's acquisition - date book value (100%) (867,617) Fair value in excess of book value - goodwill $ 5,977,905 Based upon these analyses of the fair value supporting our goodwill, we feel that no impairment is needed in the current period. Explanation of Proforma Adjusting Entries Below we will explain each of the proforma adjusting entries and the basis and amounts for each: Adjustment a As part of the Share Purchase Agreement with MesoCoat we paid $2,800,000 for the additional 17% of MesoCoat. We had previously paid $1,260,000 as an investment deposit, and paid the balance of $1,540,000 in cash. Investment in MesoCoat $ 2,800,000 Cash (1,540,000) Investment Deposit in MesoCoat (1,260,000) Net assets Acquired $ - 0 - . Adjustment b We adjusted for the additional share purchases from MesoCoat by us of approximately 86,156 shares of common stock of MesoCoat., including the following: Cash $ 1,540,000 Stock issuable 1,260,000 Common Stock(862) Paid in Capital (2,799,138) 7 Exhibit 99(iii) ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED PROFORMA COMBINED INFORMATION For the nine months ended February 28, 2011 and for the year ended May 31, 2010 Explanation of Proforma Adjusting entries - continued Adjustment c We adjusted for cash we received to complete this transaction from various investors this is initially in the form of notes payable until converted into shares of our common stock. Cash received  Abakan $ 1,540,000 Loans Payable  current (1,540,000) Adjustment S To eliminate beginning stockholders equity accounts of MesoCoat, along with the book value portion of investment (equal to 51% ownership). Noncontrolling interest of 66% is also recognized. Common Stock  06.01.10 (MesoCoat) $ 3,155 Paid in Capital  06.01.10 (MesoCoat) 4,319,607 Retained Earnings  06.01.10 (MesoCoat) (653,578) Investment in MesoCoat  51% (Abakan) (1,871,284) Noncontrolling interest in MesoCoat (49%) (1,797,900) Adjustment A2 To recognize unamortized excess fair value as of June 1, 2010, to MesoCoats assets and liabilities assumed in the combination. Also to allocate the unamortized fair value to the noncontrolling interest. Goodwill is attributable proportionately to controlling and noncontrolling interests. Goodwill  (Abakan) $ 5,977,562 Investment in Mesocoat-51% (Abakan) (3,048,731) Noncontrolling Interest in MesoCoat-49% (2,929,173) Adjustment I To eliminate intra-entity loss allocated for 34% interest from 06.01.10 through 02.28.11 in MesoCoat loss. Equity in MesoCoat loss (Abakan) $ 343,474 Investment in MesoCoat (Abakan) (343,474) Adjustment R To revalue original investment in MesoCoat 34% investment at December 11, 2009 and revalued for exercise of option investment of 17% on May 31, 2011 Investment in MesoCoat $ 2,628,021 Unrealized Gain  Held investment remeasured (2,628,021) Adjustment Z To eliminate balance of investment in MesoCoat to noncontrolling interest for correct 49% balance. Noncontrolling Interest  MesoCoat $ 1,716,371 Investment in MesoCoat (1,716,371) 8 Exhibit 99(iii) ABAKAN, INC. (Formerly known as Waste to Energy Group, Inc.) (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED PROFORMA COMBINED INFORMATION For the nine months ended February 28, 2011 and for the year ended May 31, 2010 Explanation of Proforma Adjusting entries - continued Adjustment Y To allocate MesoCoat's noncontrolling interest in loss to minority interest (49%) Noncontrolling Interest  MesoCoat $ 495,007 Minority interest in affiliate's losses (495,007) Adjustment W To correct previous posted loss allocations for 34% of MesoCoat for review adjustments made Equity in MesoCoat Loss  Abakan (34%) $ 12,060 Investment in MesoCoat  Abakan (12,060) 9
